IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THERESA VICTORY : CIVIL ACTION
v. >: NO. 18-5170
BERKS COUNTY, et al. :
MEMORANDUM
KEARNEY, J. June 3, 2019

On January 15, 2019, after an extensive evidentiary hearing, we found Berks County
admittedly limited the freedom of movement of female inmates which it carefully classifies as
“Trusty” in a significantly different manner than male inmates who are classified as “Trusty”
inmates. Men live in unlocked cells with significant freedom of movement in a “Community
Reentry Center” which Berks County proudly touts as fulfilling the “goal of reducing recidivism
and assisting residents in re-establishing themselves as productive members of our community.”!
Women carefully classified as Trusty inmates such as Alice Velazquez-Diaz live, as a matter of
Berks County Policy, in a locked cell in the F Block of the Berks County Jail managed by the same
officials without freedom of movement for eighteen out of twenty-four hours, restricted visitation
rights, and inability to enjoy the same freedom of movement as Trusty inmates whose only
difference from them is their sex. We held three evidentiary hearings on three womens’ motions
for preliminary injunctions challenging this Policy and, in each instance, found Berks County
violated constitutional rights of female Trusty inmates. Berks County now seeks a stay of the
entire case and our most recent Order requiring it file a plan of remediation for our review. It

fails to show grounds for this extraordinary stay requiring we deny its motions in the

accompanying Order.
Berks County’s defense is based on economics and logistics; it claims it does not have
enough female correctional officers to cover the female Trusty inmates if they were to provide the
same freedom of movement to the women Trusty inmates and otherwise does not have funds to
retrofit the Community Reentry Center to allow women Trusty inmates to live there.

As fully addressed in our January 15, 2019 and May 20, 2019 Findings of Fact and
Conclusions of Law, we find these reasons entirely lack merit. As we learned in our May 15,
2019 evidentiary hearing, Berks County has twenty-two female correctional officers who could
cover for the Trusty women particularly if they are in the same F-block of the Berks County Jail.
Berks County also over sixty open beds in the Community Reentry Center as of May 15, 2019.
Our May 20, 2019 Order only requires equal treatment for Alice Velazquez-Diaz.

The unique nature of these female Trusty inmates is they often are sentenced to a short-
term stay in prison. By the time they exhaust their legal rights, they are released from their state
court sentence before they can be afforded equal protection. This is exactly what occurred with
Theresa Victory who obtained a preliminary injunction followed by Berks County placing her in
disciplinary segregation depriving her of Trusty status and then, on the last day of her disciplinary
hold, released her under the state court sentence. But Alice Velazquez-Diaz’s state court sentence
ends in August 2019, Every day she spends with substantially different freedom of movement
than male Trusty inmates violates her constitutional rights. The same Berks County officials
manage both the F-block of the Jail housing Trusty female inmates and the Community Reentry
Center housing just men within a few hundred yards of each other in Berks County. Berks
County’s economic reasons lack merit and would not, in any event, be enough to continue to

deprive Ms. Velazquez-Diaz of her constitutional rights.
I. Background

On November 30, 2018, Theresa Victory, then a female Trusty inmate in the Berks County
Jail, sued Berks County and several Berks County officials (collectively “Berks County”) under
the Fourteenth Amendment’s Equal Protection Clause alleging Berks County treated male Trusty
inmates housed in the separate Community Reentry Center more favorably.? On December 13,
2018, she moved for a preliminary injunction and we held an extensive evidentiary hearing.

On January 15, 2019, we granted Ms. Victory’s motion for preliminary injunction and
ordered Berks County provide her with the same liberty and freedom offered to male Trusty

3 Ms. Victory then admittedly violated an internal policy

inmates in the Berks County Jail System.
and ended up losing her Trusty status in disciplinary segregation which conveniently ended on the
last day of her sentence.* Uncertain whether Berks County would release Ms. Victory and
deferring to the prison officials need to maintain disciplinary order when inmates admit the
violations, we reconsidered the immediate placement of Ms. Victory but ordered Berks County
file a plan describing how it would satisfy the constitutional protections defined in our January 15,
2019 Order after Ms. Victory’s disciplinary segregation expired on January 29, 2019.° Berks
County’s Warden signed the plan describing Berks County plan to comply with our Order.®
Consistent with the state court sentence, Berks County released Ms. Victory shortly after midnight
on her release date and Berks County did not have to effect its filed plan.

On April 22, 2019, female Trusty inmate Alice Velazquez-Diaz joined the case and moved
for a preliminary injunction two days later.” Notwithstanding filing a plan which it hoped would
afford all female Trusty inmates equal treatment, Berks County opposed the motion. We held an

evidentiary hearing on May 15, 2019. On May 20, 2019, we granted Ms. Velazquez-Diaz’s motion

for injunctive relief and issued Findings of Fact and Conclusions of Law.® We ordered Berks
County “file a proposed plan to ensure compliance with the accompanying Memorandum allowing
Ms. Velazquez-Diaz to have the freedom of movement provided to male Trusty inmates housed at
the Community Reentry Center as of May 15, 2019[.]”? | We now await this plan presumably
similar to one Berks County filed on January 29, 2019. After receipt of the plan, we afforded Ms.
Velazquez-Diaz an opportunity to respond and we would then consider a narrowly tailored plan to
ensure her equal protection rights are honored pending trial.

The parties are obligated to meet several deadlines as we proceed towards a July 30, 2019
trial (absent class certification)'® or a November 12, 2019 trial on class claims.!! Class certification
briefs are due today.!* Motions for summary judgment on Ms. Victory’s and Ms. Velazquez-
Diaz’s individual claims are also due today.'? Meanwhile, Ms. Velazquez-Diaz sits in a locked
cell on the F Block of the Jail awaiting Berks County’s efforts to provide her with Equal Protection
under the Law.

Il. Analysis

Hoping to avoid a plan for Ms. Velazquez-Diaz’s and our review, Berks County moves to
stay all proceedings pending the outcome of Berks County’s appeals of January 15, 2019 Order
relating to Ms. Victory and our May 20, 2019 Order affecting Ms. Velazquez-Diaz.'4 The next
day, Berks County moved to stay our May 15, 2019 Order pending the appeal.!°

Berks County argues we should stay the proceedings pending our Court of Appeals’
decision on appeals of our January 15, 2019 and May 20, 2019 preliminary injunction Orders.
Berks County argues we lack jurisdiction to proceed pending the appeals or, if we do have
jurisdiction, we should exercise our discretion to stay the case. Berks County also argues we

should stay the May 20, 2019 Order pending appeal.
A. We have jurisdiction to proceed.

Berks County argues we should stay all further proceedings pending our Court of Appeals’
review of our January 15, 2019 and May 20, 2019 preliminary injunction Orders because we lack
jurisdiction to proceed. We may stay the case when a notice of appeal divests our “control over
those aspects of the case involved in the appeal.”!® Our Court of Appeals instructs “the timely
filing of a notice of appeal is an event of jurisdictional significance, immediately conferring
jurisdiction on a Court of Appeals and divesting a district court of its control over those aspects of
the case involved in the appeal.”!”

“There is no complete divestiture of jurisdiction where ‘the judgment appealed from does
not determine the entire action, in which case the district court may proceed with those matters not
involved in the appeal.’”!® For example, in Smith v. Twp. of Aleppo, the district court ordered a
contempt hearing to determine whether the defendants violated a preliminary injunction.!? The
defendants argued because they had earlier appealed the injunction order with the appeal still
pending, the notice of appeal divested the district court’s jurisdiction to proceed in the case. The
district court rejected the defendants’ argument explaining an appeal only divests jurisdiction
concerning “issues decided in the order being appealed.””° The district court held the appeal of the
preliminary injunction order did not divest its jurisdiction to proceed with a contempt hearing
determining whether the defendant violated the preliminary injunction.*!

In Jamul Action Committee v. Chaudhuri, plaintiffs sued the Indian Gaming Commission
and moved for a preliminary injunction.”” The district court denied the injunction and the plaintiffs
appealed. The court explained the appeal from an order granting or denying a preliminary
injunction “does not divest the district court of jurisdiction to proceed with the action on the

merits.”23
The district court cited the Ninth Circuit Court of Appeals’ decision in Plotkin v. Pacific
Telephone and Telegraph Co.*4 In Plotkin, the plaintiff sued the defendants under § 1983 and
moved for a preliminary injunction. The district court denied the motion for failure to exhaust
remedies and the plaintiff filed an interlocutory appeal. While the appeal was pending, the district
court granted the defendants summary judgment for failure to exhaust remedies. The Ninth Circuit
Court of Appeals then reversed the preliminary injunction and the plaintiff moved to vacate
summary judgment arguing the district court lacked jurisdiction to proceed with the case during
the pending appeal. The Ninth Circuit Court of Appeals rejected the plaintiff's argument holding
“an appeal from an interlocutory order does not stay the proceedings, as it is firmly established
that an appeal from an interlocutory order does not divest the trial court of jurisdiction to continue

with other phases of the case.””°

In Manriquez v. DeVos, a putative class of students sued the Department of Education
seeking relief from their student loans.?° The district court issued a preliminary injunction
preventing the Department from collecting on the loans. The Department appealed and moved to
stay further proceedings in the case. The district court explained the divestiture rule only applies
to “aspects of the case involved in the appeal,”’’ and the court has “broad discretion to stay
proceedings as incident to its power to control its own docket.”® The district court refused to stay
the proceedings as to any potential motion for class certification, finding (1) the certification issue
did not relate to the issues in the appeal of the preliminary injunction and (2) the plaintiffs “may
be significantly harmed if the case is stayed without the determination of the class certification
motion.””?

Berks County relies upon a decision of the United States Bankruptcy Court for the Middle

District of Florida in In re Norris Grain Co.*° In Norris, the debtors in a bankruptcy proceeding
filed an adversary complaint against the IRS alleging the IRS improperly assessed taxes against
them. The court enjoined the IRS from collecting taxes from the debtor. The IRS appealed the
injunction order and then moved to dismiss the adversarial complaint.

The bankruptcy court explained a notice of appeal “divests the district court of jurisdiction

31 But it explained the rule “is a

over those aspects of the case which are involved in the appeal.
discretionary rule designed to avoid the confusion and waste of time which would arise if two
courts were considering the same issues simultaneously.”** The bankruptcy court held it lacked
jurisdiction to rule on the motion to dismiss since dismissal of the complaint would moot the
appeal.?? We are not persuaded by the bankruptcy court’s decision.

Berks County argues the appeals divest our jurisdiction to proceed because the appeals
address the same issue we face at summary judgment and trial: whether Berks County’s policy of
treating Trusty female and male inmates differently violates the Equal Protection Clause. We
disagree. In their appeals, Berks County challenge the propriety of granting preliminary
injunctions based on the record from our preliminary injunction hearings. At summary judgment,
we determine whether Berks County violated the Equal Protection Clause and whether Mses.
Victory and Velazquez-Diaz are entitled to damages based on a separate summary judgment
record. A judgment at the summary judgment stage or even following trial has no impact on our
Court of Appeals’ determination whether we properly issued a preliminary injunction under a
separate record and a separate standard. Nor would a judgment at the summary judgment stage or
trial moot Berks County’s appeals. As the Ninth Circuit Court of Appeals explained, we can
proceed to summary judgment on the merits of the case during a pending appeal of a preliminary

injunction order.** Mses. Victory and Velazquez-Diaz also seek damages in this case. We made

no findings on damages in our preliminary injunction orders. Like the plaintiffs in Manriquez,
Mses. Victory and Velazquez-Diaz also seek class certification. The issues in a motion for class
certification are unrelated to the issues in Berks County’s appeal of our preliminary injunction
orders. We do not lack jurisdiction to proceed in this case.

B. We will not stay all proceedings pending Berks County’s appeals.

Berks County argues if we retain jurisdiction, we should nevertheless stay all proceedings
pending its appeals of our January 15, 2019 and May 20, 2019 preliminary injunction Orders.
Under 28 U.S.C. § 1292, Berks County may file an interlocutory appeal of an order granting a
preliminary injunction.»

“(T]he standard for obtaining a stay pending appeal is essentially the same as that for
obtaining a preliminary injunction.’*6 In determining whether to grant a motion to stay pending an
appeal, we must scrutinize “(1) whether the stay applicant has made a strong showing that he is
likely to succeed on the merits; (2) whether the applicant will be irreparably injured absent a stay;
(3) whether issuance of the stay will substantially injure the other parties interested in the
proceeding; and (4) where the public interest lies.”?” Our court of appeals explained a stay of an
injunction pending an appeal is “an extraordinary remedy” and is “rarely granted.”3® “The bar is
particularly high where . . . the movant is seeking immediate relief from a preliminary injunction
granted after an evidentiary hearing,” since “the movant is effectively asking the court to negate
the preliminary injunction that it just granted.”??

Berks County argues a different standard for ruling on a motion to stay. It argues we look
at other factors: “(1) the length of the requested stay; (2) the ‘hardship or inequity’ that the movant
would face going forward with the litigation; (3) the injury that a stay would inflict upon the non-
movant; and (4) whether a stay will simplify issues and promote judicial economy.’“° We are not

aware of why we would deviate from Court of Appeals’ standard for a stay pending appeal but
under either standard, Berks County fails to show we should enter an extraordinary remedy by
granting its motion to stay the proceedings pending appeals of our January 15, 2019 and May 20,
2019 Orders.

1, Berks County fails to show we should stay all proceedings under the
proper standard for stay pending appeal.

a. Berks County fails to show they are likely to succeed on the
merits of their appeals.

Notwithstanding our findings after three evidentiary hearings, Berks County argues it
shows a likelihood of success on the merits of their appeals. We disagree. Over the course of three
preliminary injunction hearings, we heard hours of testimony concerning Berks County’s differing
treatment of male and female Trusty inmates. Based on the testimony presented at the hearings,
we found both Ms. Victory and Ms. Velazquez-Diaz showed Berks County treats female Trusty
inmates housed in the Jail substantially differently than it treats male Trusty inmates housed in the
separate Community Reentry Center. Berks County now repeats the same arguments we rejected
and offer no new evidence to show a likelihood of success on their appeals.

Berks County fails to show a likelihood of success on the merits of their appeal.

b. Berks County fails to show irreparable harm absent a stay.

We next ask whether the applicant will be irreparably injured absent a stay. Berks County
again argues it will suffer irreparable injury absent a stay because they “would be required to spend
time, money and resources, in modifying [their] operations and facilities in order to comply with
[our] Order granting injunctive relief.”*! They admit the issue is spending money to provide equal
protection to Ms. Velazquez-Diaz. We rejected this same argument during both preliminary

injunction hearings. We again reject this argument.
c. Berks County does not show the stay will not substantially
injure the other interested parties.

The third factor we consider is whether issuance of the stay will substantially injure the
other parties interested in the proceeding. We found Ms. Velazquez-Diaz showed she presently
suffers from irreparable harm in depriving her the freedom of movement provided to male Trusty
inmates in the Community Reentry Center. Berks County offers no argument persuading us
otherwise. A stay would essentially negate the preliminary injunctive relief we ordered and prevent
timely resolution of Ms. Velazquez-Diaz’s and Ms. Victory’s claims.

d. Berks County fails to show a stay of the proceedings is in the
public interest.

Berks County fails to argue a stay of the proceedings is in the public interest. It fails to
show we should stay the proceedings pending appeals of our January 15, 2019 and May 20, 2019
Orders.

2. Berks County fails to show grounds for a stay even under its proposed
standard.

Berks County fails to show we should stay this case under its alternative stay standard. It
argues the length of the relatively limited months of a stay favors it. Easier for it to say since it is
not facing daily irreparable harm. Courts in our Circuit reject requests for “indefinite” stays,’”
and Berks County can only speculate as to when our Court of Appeals will decide their appeals.
Berks County again argues we rejected concerning hardship in complying with our preliminary
injunction orders. We found Ms. Velazquez-Diaz is presently suffering from irreparable harm and
Berks County offers no argument as to why we should deviate from the finding. Berks County

fails to show a stay promotes judicial economy.

10
C. We do not stay our May 20, 2019 Order pending appeal.

In addition to moving to stay all proceedings, Berks County separately moves to stay our
May 20, 2019 Order pending the outcome of the appeal. Berks County appealed our January 15,
2019 and May 20, 2019 preliminary injunction Orders and now seek to stay our May 20, 2019
Order, As of today, Berks County is only required to file a plan for our consideration.

We again apply the proper standard to determine whether to grant a stay pending appeal.

1. Berks County fails to show a likelihood of success on the merits of their
appeal.

Berks County argues a likelihood of success on the merits of their appeal of our May 20,
2019 Order. We disagree. Berks County treats male and female Trusty inmates in significantly
different ways relating to their freedom of movement and visitation. We evaluated the credibility
of witnesses in three evidentiary hearings. Berks County will not change its treatment. We see no
likelihood of success based on the extensive testimony and exhibits we reviewed.

2. Berks County fails to show suffer irreparable harm absent a stay.

We next ask whether the applicant will be irreparably injured absent a stay. Berks County
again argues it will suffer irreparable injury absent a stay because they “would be required to spend
time, money and resources, in modifying [their] operations and facilities in order to comply with
[our] Order granting injunctive relief”? We are not requiring it to spend money in modifying
facilities today. Even if we did, Berks County needs to spend the proper resources to ensure equal
protection for Ms. Velazquez-Diaz.

In our May 20, 2019 Order, we only ordered Berks County “file a proposed plan to ensure
compliance with the accompanying Memorandum allowing Ms. Velazquez-Diaz to have the
freedom of movement provided to male Trusty inmates housed at the Community Reentry Center

as of May 15, 2019[.]’“* Berks County fails to argue how providing a proposed plan to ensure

11
compliance with our May 20, 2019 irreparably harms them. We may face a different issue of
irreparable harm should we approve a plan of remediation. But we are not there yet. We reject
its present argument.

3. Berks County’s argument the stay will not substantially injure the
other parties interested in the proceedings fails.

The third factor we consider is whether issuance of the stay will substantially injure the
other parties interested in the proceeding. As explained, we found Ms. Velazquez-Diaz showed
she presently suffers from irreparable harm. A stay would negate the preliminary injunctive relief
designed to relieve her harm. It would reverse detailed Findings of Fact entered after evaluating
witness credibility in three hearings. A stay vacates the injunctive relief. It will cause Ms.
Velazquez-Diaz to incur daily loss of her constitutional rights. The stay may last longer than Ms.
Velazquez-Diaz’s sentence in August 2019. Berks County fails to show staying our May 20, 2019
Order will not substantially injure other interested parties.

4. Berks County fails to show the public interest will not be harmed a stay
of our May 20, 2019 Order.

Berks County argues a stay of the May 20, 2019 Order will benefit the public interest
because “it conserves the spending of taxpayers’ monies in defending the litigation” and “supports
the public interest of operating a safe correctional facility.”"** In our May 20, 2019 Findings of
Fact and Conclusions of Law, we found “[t]he public interest favors protection of Ms. Velazquez-
Diaz’s constitutional right to be free from gender discrimination.”“° We also found Berks County
failed to show protecting Ms. Velazquez-Diaz’s constitutional right “would impair the safety of
inmates in the Berks County Jail System.’”*”

Berks County only again speculates injunctive relief risks inmate safety. It provides no

support for their argument taxpayer money spent in this litigation harms the public interest. To the

12
contrary, it (or its insurer) continues to spend substantial legal fees and, should it lose at trial,
possibly incur dramatically increased attorney’s fees incurred by Ms. Victory’s and Ms.
Velazquez-Diaz’s counsel.

We deny Berks County’s motion to stay our May 20, 2019 Order pending the outcome of
appeal of the Order.

II. Conclusion

In an accompanying Order, we deny Berks County’s motion to stay further proceedings in
our case pending resolution of appeals of our January 15, 2019 and May 20, 2019 Orders. We also
deny Berks County’s motion to stay to obligation to file a plan to ensure compliance with Ms.

Velazquez-Diaz’s constitutional rights under our May 20, 2019 Order pending appeal.

 

'N.T. Jan. 10, 2019, Pl.’s Ex. No. 2 at 2.
* ECF Doc. No. 1.

3 ECF Doc. No. 39.

4 ECF Doc. No. 62.

> Id.

° ECF Doc. No. 64

7 ECF Doc. No. 115.

8 ECF Doc. No. 135.

9 Id.

'0 ECF Doc. No. 106, at p. 5.
1 Td atp. 6.

12 ECF Doc. No. 133.

13
 

'3 Td.

'4 ECF Doc. No. 141.

'S ECF Doc. No. 142.

'6 Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982).

'7 Venen v. Sweet, 758 F.2d 117, 120 (3d Cir. 1985).

'8 Smith v. Twp. of Aleppo, No. 05-0071, 2005 WL 4984381, at *2 (W.D. Pa. Aug. 24, 2005).
'9 Td.

20 Id. (quoting Webb v. GAF Corp., 78 F.3d 53, 55 (2d Cir. 1996)).

21 Iq

22 No.13-01920, 2015 WL 6744531 (E.D. Cal. Nov. 4, 2015).

23 Id. at *2 (quoting G & M, Inc. v. Newbern, 488 F.2d 742, 746 (9th Cir. 1973)).
24 688 F.2d 1291 (9th Cir. 1982).

5 Plotkin v. Pac. Tel. & Tel. Co., 688 F.2d 1291, 1293 (9th Cir. 1982).

26 No. 17-07210, 2018 WL 5316174, at *1 (N.D. Cal. Aug. 30, 2018).

27 Id. (quoting Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982)).
28 Td (quoting Clinton v. Jones, 520 U.S. 681, 683 (1997)).

29 Td. at *3.

30 167 B.R. 258, 260 (Bankr. M.D. Fla. 1994).

31 Td. (citing Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982)).
32 Iq

33 Iq

34 Plotkin v. Pac. Tel. & Tel. Co., 688 F.2d 1291, 1293 (9th Cir. 1982) (“We hold that an appeal

from an interlocutory order does not stay the proceedings, as it is firmly established that an appeal
from an interlocutory order does not divest the trial court of jurisdiction to continue with other

phases of the case.”’).

14
 

35 28 U.S.C. § 1292(a)(1).

36 Conestoga Wood Specialities Corp. v. Sec'y of U.S. Dep't of Health & Human Servs., No. 13-
1144, 2013 WL 1277419, at *1 (3d Cir. Feb. 8, 2013).

37 Republic of Philippines v. Westinghouse Elec. Corp., 949 F.2d 653, 658 (3d Cir. 1991).

38 Conestoga Wood, 2013 WL 1277419, at *1 (denying motion to stay pending appeal of a denial
of preliminary injunction relief when plaintiff fails to reach “particularly high” bar for such stay).

39 HR Staffing Consultants, LLC v. Butts, No. 15-3155, 2015 WL 3561618, at *2 (D.N.J. June 4,
2015) (citing Conestoga Wood, 2013 WL 1277419, at *1).

40 Rajput v. Synchrony Bank, 221 F. Supp. 3d 607, 610 (M.D. Pa. 2016).
41 ECF Doc. No. 142, at p. 9.
“2 Vasvari v. Rite Aid Corp., No. 09- 2069, 2010 WL 3328210, at *2 (M.D. Pa. Aug. 23, 2010)

(citing Cheyney State Coll. Faculty v. Hufstedler, 703 F.2d 732, 738 (3d Cir. 1983) (“We
emphasize that Landis approved stays of moderate length, and not those of indefinite duration .. .

”)).
43 ECF Doc. No. 142, at p. 9.
“4 ECF Doc. No. 135.

45 ECF Doc. No. 142, at p. 11.
46 ECF Doc. No. 134, at p. 22.

47 Td. at p. 22.

15
